                             UNITED STATES BANKRUPTCY COURT
 1                       WESTERN DISTRICT OF WASHINGTON (TACOMA)
 2
     IN RE:                                            CASE NO. 20-40150-MJH
 3
     MICHAEL FLOYD SANDERS,                            CHAPTER 13
 4

 5

 6   DEBTOR.

 7
                           NOTICE OF FORBEARANCE AGREEMENT DUE TO
 8
                                     THE COVID-19 PANDEMIC
 9
              Now comes Quicken Loans, LLC formerly known as Quicken Loans Inc. (“Creditor”),
10
     by and through undersigned counsel, and hereby submits this Notice of Forbearance Agreement
11

12   to the Court regarding the Debtor’s request for mortgage payment forbearance based upon a

13   material financial hardship caused by the COVID-19 pandemic.
14
              Creditor holds a secured interest in 16621 94th Avenue Court E, Puyallup, WA 98375-
15
     2240 as evidenced by proof of claim 4-1 on the Court’s claim register.
16
              The Debtor recently requested a forbearance period of three (3) months in which the
17

18   Debtor will not tender mortgage payments to Creditor that would come due on the mortgage

19   starting May 1, 2020 through July 31, 2020.
20
              Creditor, at this time, does not waive any rights to collect the payments that come due
21
     during the forbearance period after the forbearance plan ends. Furthermore, Creditor does not
22
     waive its rights under other applicable non-bankruptcy laws and regulations, including, but not
23

24   limited to, RESPA, and the right to collect any post-petition escrow shortage.

25

26
     NOTICE OF FORBEARANCE - 1                                              NIKOLE MONTUFAR
27                                                                      WEINSTEIN & RILEY, P.S.
                                                                   2001 WESTERN AVE, SUITE 400
28                                                                          SEATTLE, WA 98121
                                                                           PHONE: (206) 438 1029
            Per the request, Debtor will resume payments beginning August 1, 2020 and will be

     required to cure the delinquency created by the forbearance period. If Debtor fails to make

 1   arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief from
 2
     the automatic stay upon expiration of the forbearance period.
 3

 4

 5
            Date: May 5, 2020                         /s/ Nikole Montufar
 6                                                    Nikole Montufar
                                                      Attorney for Creditor
 7                                                    2001 Western Ave, Suite 400
                                                      Seattle, WA 98121
 8
                                                      Phone: (206) 438 1029
 9                                                    Fax: (206) 269 3493
                                                      Email: NikoleM@w-legal.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     NOTICE OF FORBEARANCE - 2                                                NIKOLE MONTUFAR
27                                                                        WEINSTEIN & RILEY, P.S.
                                                                     2001 WESTERN AVE, SUITE 400
28                                                                            SEATTLE, WA 98121
                                                                             PHONE: (206) 438 1029
                                      CERTIFICATE OF SERVICE

             I hereby certify, under penalty of perjury pursuant to 28 U.S.C. Sec. 1746, that a true and
 1   correct copy of the NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19
     PANDEMIC was served on the following parties by electronic service via the Court's ECF filing
 2
     system or by first-class mail on May 5, 2020:
 3
     Debtors via First-Class Mail                      Debtors' Counsel via E-Filing
 4   Michael Floyd Sanders                             Ellen Ann Brown
     16621 94th Ave Ct E                               Email: stopdebt@gmail.com
 5
     Puyallup, WA 98375
 6

 7   Chapter 13 Trustee via First-Class Mail
     Michael G. Malaier
 8
     2122 Commerce Street
 9   Tacoma, WA 98402

10

11   U.S. Trustee Via First-Class Mail
     United States Trustee
12   700 Stewart St Ste 5103
13   Seattle, WA 98101

14

15                                                               /s/ D. Scott Allen
16                                                               D. Scott Allen, Legal Assistant

17

18

19

20

21

22

23

24

25
     NOTICE OF FORBEARANCE - 3                                              NIKOLE MONTUFAR
26
                                                                        WEINSTEIN & RILEY, P.S.
27                                                                 2001 WESTERN AVE, SUITE 400
                                                                            SEATTLE, WA 98121
28                                                                         PHONE: (206) 438 1029
